FILED
                           NOT FOR PUBLICATION
                                                                             JUN 07 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


HONG JUN XUN,                                    No. 14-16152

              Plaintiff - Appellant,             D.C. No. 4:13-cv-02041-YGR

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                       Argued and Submitted May 11, 2016
                            San Francisco, California

Before: FARRIS, O’SCANNLAIN, and CHRISTEN, Circuit Judges.

      Hong Jun Xun appeals the district court’s judgment affirming the

Commissioner of Social Security’s termination of his Supplemental Security




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Income benefits for possession of excess resources. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      20 C.F.R. § 416.1208(b) does not violate the Due Process Clause of the Fifth

Amendment. The regulation is rationally related to the legitimate goal of

preventing dissipation of government resources through program abuse. See

Weinberger v. Salfi, 422 U.S. 749, 769-70 (1975); Munoz v. Sullivan, 930 F.2d
1400, 1403-04 (9th Cir. 1991).

      And the regulation is not an impermissible interpretation of 42 U.S.C.

§ 1382(a). See Barnhart v. Walton, 535 U.S. 212, 217-18 (2002). Section 1382(a)

does not define “resources” nor dictate a precise method for attributing resources to

a claimant. The Commissioner has resolved that an individual’s resources include

funds held in an account titled solely to that individual where the individual has

legal access thereto. See 20 C.F.R. § 416.1208(b). That construction is

permissible and reasonably balances the Social Security Act’s twin purposes of

providing a minimum standard of living to certain individuals while combating

neglect, abuse, and fraud. See Jones v. Shalala, 5 F.3d 447, 450 (9th Cir. 1993).

Xun’s argument that the Commissioner has unlawfully interpreted the word “each”

out of § 1382(a) fails. Xun received an individualized eligibility determination.




                                          2
      Substantial evidence supports the Administrative Law Judge’s determination

that Xun did not hold the funds for his brother in trust. Xun undisputedly held

funds which, if countable as resources, were in excess of the statutory maximum

prescribed for program eligibility. The ALJ determined that those funds were

Xun’s resources by applying 20 C.F.R. § 416.1208(b). Xun submitted no evidence

contemporaneous with the formation of the alleged trust. The ALJ noted the lack

of independent, corroborative evidence. See 42 U.S.C. § 1383(e)(1)(B)(i).

Although Xun submitted non-contemporaneous statements by his relatives that the

funds belonged to his brother, the ALJ did not find any reliable evidence that

Xun’s brother intended for Xun to hold title to the funds without holding a

beneficial interest therein. Instead, the ALJ noted evidence that Xun unilaterally

altered the terms of the alleged trust on several occasions, transferring funds

among accounts and ultimately ending his alleged role as trustee by transferring

most of the funds to his sister. When the evidence before the ALJ is “susceptible

of more than one rational interpretation, the decision of the ALJ must be upheld.”

Orteza v. Shalala, 50 F.3d 748, 749 (9th Cir. 1995) (per curiam). We therefore

uphold the ALJ’s determination that no irrevocable trust existed.



AFFIRMED.


                                           3